
	
		I
		111th CONGRESS
		2d Session
		H. R. 5067
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2010
			Mr. Coffman of
			 Colorado introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To prohibit any use of eminent domain authority by the
		  United States to expand the Pinon Canyon Maneuver Site in southeastern
		  Colorado.
	
	
		1.Prohibition on use of eminent
			 domain authority to expand Pinon Canyon Maneuver Site, ColoradoThe Secretary of Defense and the Secretary
			 of the Army may not use eminent domain authority to expand the Pinon Canyon
			 Maneuver Site in southeastern Colorado.
		
